ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_04_EN.txt. IIo

SEPARATE OPINION OF JUDGE WELLINGTON KOO

I am in agreement with the operative part of the Judgment of the
Court, but I find more direct justification for it in Article 7 of the
Convention of 1902 governing the guardianship of infants and I
propose to develop the reasons for my opinion.

I

The Swedish measure of protective upbringing applied to Marie
Elisabeth Boll by the Child Welfare Board of Norrkôping is based
upon Article 22 (a) of the Swedish Law of June 6th, 1924, as
amended, for the protection of children and young people. Para-
graph (a) provides that the Child Welfare Board will take measures
concerning

“a child under sixteen who, in the family home, is ill-treated or
exposed to serious neglect or any other danger affecting its physical
or mental health’’.

The application was ordered in respect of Marie Elisabeth Boll for
the protection of her mental health as affirmed in the successive
decisions of the Child Welfare Board, the Ostergétland Provincial
Government and the Supreme Administrative Court.

Article 7 of the Convention of 1902 authorizes the application of
such protective measures by the local authorities. It reads:

“Pending the institution of a guardianship, and in all cases of
urgency, measures required for the protection of the person and
interests of a foreign infant may be taken by the local authorities.”

Although the laws for protection of children in several countries,
including Sweden, have been enacted after the conclusion of the
Convention on Guardianship in 1902, the general subject of child
protection had been discussed in the national legislatures, as in the
case of Sweden, before the third Hague Conference on private
international law in 1900. It appears, therefore, reasonable to pre-
sume that the authors of Article 7 of the Convention were not
unaware of this legislative interest in the subject of child protection
as a function and responsibility of the State.

II

The question of the justifiability of the measure of protective
upbringing applied to Marie Elisabeth Boll is the crux of the dispute

59
III CONVENTION OF 1902 (SEP. OP. JUDGE WELLINGTON KOO)

in the present case and comprises two aspects: its adoption and its
maintenance. Are they both compatible with the obligations
binding upon Sweden vis-d-vis the Netherlands by virtue of the
Convention of 1902 governing the guardianship of infants?

Marie Elisabeth Boll was placed under protective upbringing on
April 26th, 1954, by order of the President of the Norrkdping Child
Welfare Board, and this order was confirmed by the Board at its
meeting on May 5th, 1954. It was stated in the “Extracts from the
Minutes of the Meeting” placed before the Court that Marie Elisa-
beth Boll had been placed on April 26th, 1954, in the care of her
teacher, Mrs. Birgit Berg, and that she would remain there pending
an examination in a psychiatric clinic for children. In confirming
the action taken by its President, the Board also resolved to make
Marie Elisabeth Boll a ward of the Board pursuant to Article 22 (a)
of the Swedish Law of June 6th, 1924, for the protection of children
and young people. No reference was made to the Convention of
1902, and understandably so, because it was considered at the time
as purely a case of a Swedish ward since the father had been register-
ed as her guardian in accordance with Swedish law on guardianship
on March 18th, 1954, by the Norrkôping Court on his own applica-
tion without mentioning his Dutch nationality.

There can be no doubt that the protective measure was adopted
and confirmed as a case of urgency, for the President of the Board
took the initial action by virtue of Article 31 of the said Swedish
Law, which reads as follows:

“Tf, in cases covered by Articles 22 or 29, the need for protective
upbringing or for transfer to public care is thought to be so urgent
that action cannot be postponed until the Infants’ Bureau (that is,
the Child Welfare Board) has taken a decision, the President will
have the right, pending a decision by the Infants’ Bureau, to take
the person in question in charge.”

Likewise, the Child Welfare Board, in confirming forthwith the
decision of its President to place the minor under protective up-
bringing, also acted on the ground of urgency by virtue of Article 25,
paragraph 3, of the said Law, as amended by the Law of May 3ist,
1934, which provides:

“Tf the Infants’ Bureau considers that the execution of the
decision. concerning protective upbringing cannot be postponed.
without risk, it has the right to decree that the decision will be
executed without delay.” (Annex E to the Counter-Memorial.)

Even the plaintiff State in the case, in its Reply to the Counter-
Memorial, appears to have acknowledged the element of urgency
in regard to the initial adeption of the measure of protective up-
bringing, for it is therein stated on page 16:

60
112 CONVENTION OF 1902 (SEP. OP. JUDGE WELLINGTON KOO)

“Soon after the decease of his wife Mr. Boll was accused, in
Sweden, of having committed an infamous crime against his little
daughter, then eight years old.

Now, as long as this accusation was pending, one can well under-
stand and appreciate that the Swedish authorities felt extremely
reluctant to abandon the child to a father-guardian whose possible
depravity might seriously and permanently endanger its physical
and mental health.”

It is clear that the application of the protective measure to
Marie Elisabeth Boll was based upon an urgent need. The fact that
no reference was made to Article 7 of the Convention of 1902 is
immaterial. The important point is that the measure in question
was in fact ordered and applied on the ground of urgency, and as
such it clearly falls within the meaning and scope of “‘measures
required for the protection of the person of a foreign infant” pro-
vided for in the said Article 7. The initial application of the measure
of protective upbringing to the infant was therefore clearly com-
patible with the Convention.

I

Is the maintenance of this protective measure justifiable in the
face of the Convention of 1902, particularly in view of Articles x
and 6 thereof?

It was contended by the plaintiff State that this measure should
have been discontinued after the accusation against the father was
dropped “by the end of 1954 or the beginning of 1955” and, in any
case, after he had been released of his guardianship and replaced
by Mrs. Postema, because Sweden is under the obligation to dis-
continue it in view of the Convention of 1902.

Now the. initial application of the protective measure has been
shown to be compatible with the Convention. Whether its main-
tenance is justifiable in view of the Convention obviously depends
upon the question whether the original urgent need which had
called for it still continues. If it still exists, clearly the measure
cannot be terminated without prejudice to the health of the infant.

It may be said that Article 7 of the Convention is ancillary to
Article I and Article 6, which are the predominant provisions of
the instrument. But it is also to be noted that the language of
Article 7 makes it clear that the effective operation of these two
Articles may be retarded for a period of time in an exceptional case
when the urgent need for protection of the person or interests of a
foreign infant calis for action on the part of the local authorities
for the purpose of such protection. The right of the national guard-
ian to custody in the present case is not denied, but its exercise is
only incidentally impeded. It is open to the guardian to make a

61
II3 CONVENTION OF 1902 (SEP. OP. JUDGE WELLINGTON KOO)

fresh application to the Swedish local authorities to end the pro-
tective measure, at which time presumably the need for continuing
it will be reconsidered in the light of the prevailing facts and
circumstances.

An examination of the text of Article 7 shows that it authorizes
necessary protective measures to be taken by the local authorities
for the benefit of the foreign infant in two kinds of circumstances:
(a} pending the organization of the guardianship; and (6) “in all
cases of urgency”. Any measure taken under (a) must obviously be
ended as soon as the guardianship is organized and known to be
organized, thus indicating a time-limit, whereas in the case of a
measure taken under /b), there is no indication as to when it should
be ended, except the tacit implication that it should be ended when
the urgency which has called it into being comes to an end. If this
interpretation is sound—and there is no valid reason to doubt
this—the continuance of the measure may be justified even after
a guardianship based on the national law of the infant has already
come into existence. For, unlike the circumstance in (a), the test
here is the continuing need of an urgent character.

In this connection, the plaintiff State contended (Memorial,
pp. 4-8) that Article 7 permits only special measures for the pro-
tection of the infant and “does not and cannot permit general
measures virtually amounting to guardianship’. As a general prop-
osition this is correct. But it is to be observed that the Swedish
measure of protective upbringing does not deal with guardianship,
and it does not amount to a virtual guardianship. The Dutch
guardianship of Johannes Boll, the father, and his subsequent
replacement by Mrs. Postema in accordance with the decision of
the Dordrecht Court, was clearly recognized by the judgments of
the Court of First Instance of Norrkôping, the Court of Appeal of
Gôta, and finally the Supreme Court of Sweden. To attempt to
draw a distinction between special and general measures of protec-
tion and to declare that the former is permissible under Article 7
and the latter is not, does not clarify the issue in law. The reason is
simple. Although the measure of protective upbringing applied to
Marie Elisabeth Boll is part of a general law for the protection of
children and young people, it is, nevertheless, one of several kinds
of measures prescribed in the law and, as such, it can well be
considered as a measure of special character chosen to meet the
requirements of the particular case.

Moreover, the Swedish measure in question is aimed at the
protection of the person of the infant. For this purpose the nature
and degree of the protection must necessarily correspond to the
requirements of each case. If it is a matter of protecting the health
of the infant, as it is in the present case, appropriate measures
must be taken, whether they may be described as general or
special in character.

62
II4 CONVENTION OF 1902 (SEP. OP. JUDGE WELLINGTON KOO)

Finally there remains the argument advanced by the plaintiff
State that the concept of urgency must not be confused with the
concept of desirability, since a measure is urgent only as far as it is
desirable and as far as it cannot suffer any delay. This is undoubt-
edly correct. The question to consider in the light of this definition,
however, is whether the circumstances which called for the applica-
tion of the measure of protective upbringing continue to exist and
whether, in these circumstances, there still persists an element of
urgency for the continuance of the measure.

On the face of things the protective measure applied to Marie
Elisabeth Boll appears to have been maintained over an unusually
long period. It is four and a half years since it was first ordered by
the Child Welfare Board on May 4th, 1954, and more than two
and a half years since it was again confirmed by a decree of the
Supreme Administrative Court of February 21st, 1956. The impor-
tant point to determine, however, is whether the need of protec-
tion for the infant continues. to exist and whether the element of
urgency in the need remains. These are questions of fact, and the
limited information available to the Court gives no indication as to
the present state of the minor’s health or as to how or why a change
from the existing régime would affect her mental well-being. What
is known is the undisputed fact that all of the decisions of the Child
Welfare Board, the resolutions of the Provincial Government, and
the decrees of the Supreme Administrative Court, acting on applica-
tion or appeal of the father-guardian, the legal guardian and the
deputy-guardian for ending the measure of protective upbringing,
alluded to the consideration of the health of the infant and stressed
the need of protection from danger to her mental health, with one
exception, i.e. the Resolution of the Provincial Government of
October 28th, 1955, which was, however, overruled by the Supreme
Administrative Court by a decree of February 21st, 1956. Thus the
minutes of the Child Welfare Board Meeting of May 5th, 1954,
mentioned an examination in a psychiatric clinic for children; the
resolution of the Provincial Government of June 22nd, 1954, spoke
of an opinion on Marie Elisabeth Boll, rendered by Dr. Eberhard
Nyman, M.O. of the Lund Hospital Psychiatric Clinic, Infants’
Division; the decree of the Supreme Administrative Court of
October 5th, 1954, stated that ‘‘the removal of the child to a wholly
strange environment would at present seriously endanger her mental
health”; the minutes of the Child Welfare Board Meeting on June
3rd, 1955, indicated that the Board “‘resolved to obtain further
expert medical advice before deciding whether the girl should be
removed from her present home”; and finally the decree of the
Supreme Administrative Court of February 21st, 1956, after review-
ing the evidence produced before the Provincial Government and
the Child Welfare Board, rescinded the resolution of the former
and confirmed the decision of the latter to continue the protective

63
115 CONVENTION OF 1902 (SEP. OP. JUDGE WELLINGTON KOO)

measure, because, “‘according to the evidence in the case, the child
is still in need of wardship”.

As to the present situation concerning the health of the infant,
the point is left obscure by both Parties. However, it is unnecessary
for the Court to appraise this situation. Since no charge of any
abuse of power in applying and maintaining the measure of protect-
ive upbringing has been made against the Swedish authorities, nor
has their good faith in so acting been impugned in any way, it is
reasonable to presume, on the basis of the decisions of the Swedish
authorities referred to above, that the protective measure relating
to Marie Elisabeth Boll has been maintained because of the exist-
ence of a continuing necessity for the protection of her mental
health, and that it will, on review or on application of her guardian,
be ended as soon as this necessity ceases to exist.

IV

For the reasons stated, I am of opinion that the application of
the Swedish measure of protective upbringing falls within Article 7
of the Convention of 1902 as a right of permissible exception, even
though its exercise affects for the time being the exercise of the
rights of guardianship provided for by Articles I and 6 of the
Convention, and that, as of the present moment, the maintenance
of the measure cannot be said to be in contravention of the Con-
vention.

(Signed) WELLINGTON Koo.

64
